Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a propulsion assembly comprising: a primary structure of a pylon, an engine, and a front engine mount connecting the primary structure and the engine, the primary structure having upper and lower spars, right and left lateral panels and also a front transverse reinforcement, the front engine mount having a first link connected to the engine by a first engine connection pin and also a second link connected to the engine by a second engine connection pin, the front transverse reinforcement comprising right and left extensions projecting with respect to the right and left lateral panels, a right bracket having a first flank connected to the right lateral panel of the primary structure and a second flank pressed against the right extension and also a left bracket having a first flank connected to the left lateral panel of the primary structure and a second flank pressed against the left extension, and the front engine mount comprising a first reinforcement connection pin connecting the first link and the front transverse reinforcement and passing through the right extension and the second flank of the right bracket and also a second reinforcement connection pin connecting the second link and the front transverse reinforcement and passing through the left extension and the second flank of the right bracket. 
Brochard (US 2018/0186462 A1) in view of Combes et al. (FR 3073204 A1) and Combes et al. (WO 2018/233860 A1) teach a similar propulsion assembly as the claimed invention.
However, Brochard (US 2018/0186462 A1) in view of Combes et al. (FR 3073204 A1) and Combes et al. (WO 2018/233860 A1) lacks the front engine mount comprising a first reinforcement connection pin connecting the first link and the front transverse reinforcement and passing through the right extension and the second flank of the right bracket and also a second reinforcement connection pin connecting the second link and the front transverse reinforcement and passing through the left extension and the second flank of the right bracket.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647